Kupferman, J. (dissenting).
The agreement is ambiguous as to remedy, providing for a choice as set forth in the majority opinion. It would seem that whoever first commences legal action would be entitled to choose the remedy. The wife instituted suit because the alimony payments ceased. At that point, the husband decided on the remedy of arbitration. However, he could not then, as the majority would do, oust the court of jurisdiction.
I would affirm.
Murphy, P. J., Sandler and Lynch, JJ., concur with Markewich, J.; Kupferman, J., dissents in a separate opinion.
Judgment (denominated an order), Supreme Court, New York County, entered on January 23, 1981, reversed, on the law, the motion of appellant to compel arbitration and to stay the pending action between the parties granted, and the judgment nullifying appellant’s notice for arbitration vacated, without costs and without disbursements.